THOMAS, Judge,
concurring in part and dissenting in part.
I concur with the main opinion insofar as it reverses the judgment of the circuit court; however, I respectfully dissent insofar as it orders reassignment of the case to a new circuit court judge on remand.
In my view, the forced reassignment of a case should be used only in extraordinary circumstances and is not warranted at this time in this case. With this court’s latest opinion, which clearly establishes what findings of fact and conclusions of law are settled by the law-of-the-case doctrine, to serve as a guide, the original circuit court judge in this case should be given an additional opportunity to follow the mandates of this court and the Alabama Supreme Court in crafting an award under the ALAA. Therefore, I would remand the cause to the original circuit court judge with instructions to enter an award that complies with our appellate mandates in Mahoney I, Mahoney II, Mahoney III, and the main opinion in this appeal, along with the Alabama Supreme Court’s opinion in Ex parte Loma Alta.
THOMPSON, P.J., concurs.